19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44      Main Document
                                                   Pg 1 of 22



 TARTER KRINSKY & DROGIN LLP
 Counsel to Deborah J. Piazza, Chapter 7 Trustee
 1350 Broadway, 11th Floor
 New York, New York 10018
 (212) 216-8000
 Deborah J. Piazza, Esq.
 Rocco A. Cavaliere, Esq.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
 In re                                                            Chapter 7

 ORLY GENGER,                                                     Case No. 19-13895 (JLG)

                                       Debtor.
 -------------------------------------------------------------X
 DEBORAH J. PIAZZA, as Successor CHAPTER 7
 TRUSTEE, of the Bankruptcy Estate of Orly
 Genger,

                                          Plaintiff,
                                                                  Adv. Pro. No. ____________
          -against-

 SAGI GENGER,

                                       Defendant.
 -------------------------------------------------------------X

                                                 COMPLAINT

          Deborah J. Piazza, in her capacity as successor Chapter 7 trustee (the “Plaintiff”

 or “Trustee”) of the estate of Orly Genger (the “Debtor”), by and through the Trustee’s

 counsel, Tarter Krinsky & Drogin LLP, brings this Complaint against defendant Sagi Genger

 (“Defendant”), and respectfully alleges as follows:

                                         NATURE OF THE ACTION

          1.        This is an adversary proceeding brought by the Trustee for (a) a declaratory

 judgment, or, alternatively, (b) avoidance of a preferential transfer pursuant to sections 547(b)


 {Client/086201/1/02430242.DOCX;2 }
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44   Main Document
                                                   Pg 2 of 22



 and 550(a) of title 11 of the United States Code (the “Bankruptcy Code”), and (c) disallowance

 of Defendant’s claims pursuant to section 502(d) of the Bankruptcy Code.

                                               THE PARTIES

          2.        The Trustee is the legal representative of the estate with authority to

 commence this action. The Trustee is a resident of the State of New York and is a licensed

 attorney maintaining an office at c/o Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th

 Floor, New York, New York 10018

          3.        Defendant is an individual, who, upon information and belief, has had a

 domicile and residency in the State of Connecticut at all relevant times.

          4.        The Debtor is an individual with a domicile and residency in the State of

 Texas.

          5.        Defendant is the Debtor’s brother and thus a “relative of the debtor”. See 11

 U.S.C. § 101(45). Section 101(31)(a) defines an “insider” to include a “relative of the

 debtor”. See 11 U.S.C. § 101(31)(a). As such, Defendant is an “insider" of the Debtor as set

 forth under the Bankruptcy Code.

                                        JURISDICTION AND VENUE

          6.        The United States District Court for the Southern District of New York (the

 "District Court") has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334. By

 virtue of 28 U.S.C. § 157(a) and the Amended Standing Order of Reference dated January

 31, 2012 of Chief Judge Loretta A. Preska of the District Court, this proceeding is

 automatically referred to the United States Bankruptcy Court for the Southern District of

 New York (the "Court").



 {Client/086201/1/02430242.DOCX;2 }                    2
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44    Main Document
                                                   Pg 3 of 22



          7.        This adversary proceeding is a core proceeding under, among other things, 28

 U.S.C. § 157(b)(2)(A), (F) and (H). Since this is a core proceeding, the Bankruptcy Court has

 jurisdiction and power under 28 U.S.C. § 157(b) to hear and determine this adversary

 proceeding.       The Trustee consents to the entry of final orders or judgments by the

 Bankruptcy Court if it is determined that the Bankruptcy Court, absent consent of the parties

 herein, cannot enter final orders or judgments consistent with Article III of the United States

 Constitution.

          8.        The statutory predicates for the claims asserted herein are 28 U.S.C. §§ 1962,

 1963, 2201, and 2202; Tex. Prop. Code Ann., §§ 52.001 through 52.004, 52.007, and

 52.0041; Tex. Gov. Code § 24.007, 25.2292; Tex. Civ. Prac. & Rem. Code Ann., §35.001 et

 seq. (the “Uniform Enforcement of Foreign Judgments Act” or “UEFJA”), §§ 35.001

 through 35.004; and sections 105(a), 502(d), 547, and 550(a)(1) of the Bankruptcy Code.

                                         FACTUAL ALLEGATIONS

 A.       The Judgment, Abstract of Judgment, Dellaportas Affidavit

          9.        By virtue of a gift by her husband, Eric Herschmann, in 2016, the Debtor is

 the owner of a one-half undivided interest (the “Condo Interest”) in a condominium located

 at 210 Lavaca Street, Unit 1903, Austin, Texas 78701, exclusive of any parking or storage

 units (the “Condo”).

          10.       On September 21, 2018, Defendant filed an “abstract of judgment” in the real

 property records of the County Clerk of Travis County, Texas (the “Abstract of Judgment”).

 The Abstract of Judgment arises from a “Judgment in a Third-Party Action” rendered in the

 United States District Court for the Southern District of New York, dated August 17, 2018,

 in an action styled Dalia Genger, Plaintiff v. Sagi Genger, Defendant/Third Party Plaintiff

 {Client/086201/1/02430242.DOCX;2 }                    3
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44         Main Document
                                                   Pg 4 of 22



 and Orly Genger, Third-Party Defendant, Case No. 1:17cv8181 (the “Judgment”). The

 Judgment is annexed hereto as Exhibit 1.

          11.       Also on September 21, 2018, Defendant, through his attorney, filed, along

 with the Judgment in the real property records of the County Clerk of Travis County, Texas,

 the “Affidavit of John Dellaportas” (the “Dellaportas Affidavit”). The Dellaportas Affidavit

 and the Abstract of Judgment is annexed hereto as Exhibit 2.

          12.       The Dellaportas Affidavit recites, in pertinent part:

                    1. . . . I respectfully submit this affidavit pursuant to the Texas
                    Uniform Enforcement of Judgments Act, Civil Practice and
                    Remedies Code section 35.001 et seq. in order to register the
                    Judgment Creditor’s [Defendant’s] Judgment against the
                    Judgment Debtor, Orly Genger [Debtor], in the amount of
                    $3,219,698 with the Clerk of Travis County, Texas.

                    2. The current post officer [sic] address of the Judgment
                    Creditor is Sagi Genger, 751 Weed Street, New Canaan, CT
                    06840. The last known address of the Judgment Debtor is Orly
                    Genger, Rokah Shim’on St., 35 Tel Aviv, Israel 65148.

          13.       The Dellaportas Affidavit does not state the facts reflecting Mr. Dellaportas’s

 personal knowledge, does not state that the information therein is true, and fails to attest to

 the accuracy of the factual content therein.

 B.       The Affidavit of Service by Mail and Notice of Filing of Judgment

          14.       On October 23, 2018, an “Affidavit of Service by Mail” was filed with the

 Travis County Clerk, signed by Peter Bogdanich (the “Affidavit of Service by Mail”).

 Attached to the Affidavit of Service by Mail was a “Notice of Filing of Judgement” [sic] (the

 “Notice of Filing of Judgment”) as well as the Judgment and Dellaportas Affidavit.

          15.       The Affidavit of Service by Mail states, in pertinent part:

                    1. I am not a party to this action, and am over 18 years of age.

 {Client/086201/1/02430242.DOCX;2 }                    4
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44      Main Document
                                                   Pg 5 of 22




                    2 On the 28th day of September, 2018, I served (1) NOTICE OF
                    FILING OF JUDGEMENT, (2) JUDGEMENT IN A THIRD
                    PARTY ACTION, and (3) AFFIDAVIT OF JOHN
                    DELLAPORTAS upon the following individual at the following
                    address:

                             Orly Genger
                             Rokah Shim’on St. 35
                             Tel Aviv, Israel 65148

                    by depositing true copies thereof, enclosed in a prepaid, sealed
                    wrapper in an official depository under the exclusive care and
                    custody of the United States Post Office within the State of New
                    York.

          16.       The Affidavit of Service by Mail does not state the facts reflecting Mr.

 Bogdanich’s personal knowledge, does not state that the information therein is true, and fails

 to attest to the accuracy of the factual content therein.

          17.       Upon information and belief, Defendant filed the Judgment, Abstract of

 Judgment, and Dellaportas Affidavit in the real property records of the County Clerk of

 Travis County, Texas, in an attempt to domesticate the Judgment in Texas, where the Condo

 is located, and/or to create a lien on the assets of the Debtor, including the Condo Interest.

 C.       The Chapter 7 Case

          18.       On July 12, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under Chapter 7 of the Bankruptcy Code in the Bankruptcy Court for the Western

 District of Texas (the “Chapter 7 Case”).

          19.       As of the Petition Date, and as set forth in the Debtor’s schedules filed in the

 case, and at the time of the Lien Transfer, the Debtor’s liabilities exceeded the amount of the

 Debtor’s assets by millions of dollars.



 {Client/086201/1/02430242.DOCX;2 }                    5
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44      Main Document
                                                   Pg 6 of 22



          20.       On December 10, 2019, the Chapter 7 Case was transferred to the Bankruptcy

 Court for the Southern District of New York (the “Bankruptcy Court”).

          21.       On December 11, 2019, the Trustee was appointed as the successor Chapter 7

 trustee in in the Chapter 7 Case to administer the Debtor’s bankruptcy estate.

                        COUNT ONE – DECLARATORY JUDGMENT
                  (Pursuant to 11 U.S.C. § 105(a); 28 U.S.C. §§ 1963, 2201-2202;
                       UEFJA §§ 35.001- 35.005; Tex. Gov. Code § 24.007;
                  Tex. Prop. Code §§ 52.003, 52,007; Fed. R. Bankr. P. 7001(9))

          22.       The Trustee realleges and incorporates each of the above allegations as if fully

 set forth herein.

          23.       In a case of actual controversy within its jurisdiction, except with respect to

 inapplicable exceptions, any court of the United States, upon the filing of an appropriate

 pleading, may declare the rights and other legal relations of any interested party seeking such

 declaration, whether or not further relief is or could be sought. 28 U.S.C. § 2201(a). Any

 such declaration shall have the force and effect of a final judgment or decree and shall be

 reviewable as such. 28 U.S.C. § 2201(a). Further necessary or proper relief based on a

 declaratory judgment or decree may be granted, after reasonable notice and hearing, against

 any adverse party whose rights have been determined by such judgment. 28 U.S.C. § 2202.

 A.       Defendant Did Not Properly Domesticate the
          Judgment And Cause A Lien to Attach to Debtor’s Property.

          24.       Domestication of a foreign judgment can be accomplished by complying with

 Texas’s Uniform Enforcement of Foreign Judgments Act, Tex. Civ. Prac. & Rem. Code Ann.

 §35.001 et seq. The UEFJA applies to all federal court judgments and foreign state

 judgments.



 {Client/086201/1/02430242.DOCX;2 }                    6
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44     Main Document
                                                   Pg 7 of 22



          25.       In order to domesticate a judgment in the State of Texas, a certified copy of

 the judgment must be filed in the office of the clerk of any court of competent jurisdiction in

 the State of Texas. UEFJA §35.003(a). A “court of competent jurisdiction,” for purposes of

 UEFJA §35.003(a), is one having authority over the defendant, authority over the subject

 matter, and the power to enter the particular judgment rendered.

          26.       Under Tex. Gov’t Code § 24.007, a district court has original jurisdiction of a

 civil matter in which the amount in controversy is more than $500, exclusive of interest.

          27.       The amount of the Judgment exceeds $250,000.

          28.       Defendant filed the Judgment in the real property records of the Travis

 County Clerk, and did not file the Judgment, or any other document, in the district courts of

 Travis County, Texas or in the Travis County District Clerk’s office.

          29.       No cause number was assigned to Defendant’s filing of the Judgment in the

 real property records of the Travis County Clerk.

          30.       The Dellaportas Affidavit does not state the basis of Mr. Dellaportas’s

 knowledge, or that Mr. Dellaportas has personal knowledge, of the facts set forth therein.

          31.       The Travis County Clerk did not note the filing of the Affidavit of Service by

 Mail on the docket of any court.

          32.       There was no case number assigned to any documents Defendant filed with

 the Travis County Clerk, and no docket entry of the Notice of Filing of Judgment.

 B.       The Federal Judgment Was Not Registered in Texas.

          33.       A judgment creditor cannot file an abstract of judgment in the State of Texas

 unless a Texas judgment is obtained.



 {Client/086201/1/02430242.DOCX;2 }                    7
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44      Main Document
                                                   Pg 8 of 22



          34.       28 U.S.C. §1963 provides that a judgment in an action for the recovery of

 money or property entered in any federal district court (as was the Judgment) may be

 registered by filing a certified copy of the judgment in any other district once the judgment

 has become final.

          35.       Defendant did not file, or attempt to file, the Judgment in any federal district

 court in the State of Texas.

 C.       Defendant Failed to Obtain a Federal Court Clerk’s
          Certificate of a Judgment Rendered in Texas.

          36.       Texas Property Code Annotated §52.007 provides that an abstract of a federal

 court judgment rendered in the State of Texas may be recorded and indexed pursuant to the

 UEFJA on the certificate of the clerk of the court.

          37.       Defendant failed to seek recognition of the Judgment in any federal court in

 the State of Texas and never obtained a certificate of the clerk of the court.

 D.       Defendant’s Attempt to Create a Valid Judgment Lien in Texas is a Nullity.

          38.       Even if the Judgment was domesticated properly in Texas, which it was not,

 Defendant was still required to file an abstract of judgment that complies with the lien

 requirements of the Texas Property Code, §52.001, et seq., in order for any lien to attach on

 the Condo Interest.

          39.       Although indexed as a so-called “abstract of judgment,” Defendant’s filing

 made on September 21, 2018 did not satisfy the requirements of Tex. Prop. Code §52.001, et

 seq.

          40.       Because a judgment lien is created by statute under Texas law, substantial

 compliance with the Texas statutory requirements is mandatory before a creditor’s lien will


 {Client/086201/1/02430242.DOCX;2 }                    8
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44         Main Document
                                                   Pg 9 of 22



 attach to real property owned by a judgment debtor in the State of Texas. Substantial

 compliance under Texas law allows only a minor deficiency in a required element of the

 abstract of judgment but does not allow for the complete omission of a required element.

          41.       If an abstract of judgment does not substantially comply with the Texas

 statutory requirements, no lien is created under Texas law regardless of whether the

 judgment debtor has actual knowledge of the abstract or the underlying judgment.

          42.       Texas Property Code § 52.003 provides that an abstract of a judgment must

 show:

                    (1) the names of the plaintiff and of the defendant;

                    (2) the birthdate of the defendant, if available to the clerk or justice;

                    (3) the last three numbers of the driver’s license of the defendant, if available;

                    (4) the last three numbers of the social security number of the defendant, if
                        available;

                    (5) the number of the suit in which the judgment was rendered;

                    (6) the defendant’s address, or if the address is not shown in the suit, the
                        nature of citation and the date and place of service of citation;

                    (7) the date on which the judgment was rendered;

                    (8) the amount for which the judgment was rendered and the balance due;

                    (9) the amount of the balance due, if any, for child support arrearage; and

                    (10) the rate of interest specified in the judgment.

          43.       The Abstract of Judgment included the names of Defendant and of the Debtor,

 and the Debtor’s address. The Abstract of Judgment did not include: (i) the birthdate of the

 Debtor (§ 52.003(2); (ii) the last three (3) numbers of the Debtor’s driver’s license (§

 52.003(3); (iii) the last three (3) numbers of the Debtor’s social security number (§

 {Client/086201/1/02430242.DOCX;2 }                    9
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44    Main Document
                                                  Pg 10 of 22



 52.003(4); (iv) the number of the suit in which the Judgment was rendered (§ 52.003(5); (v)

 the date on which the Judgment was rendered (§ 52.003(7); (vi) the amount for which the

 Judgment was rendered and the balance due (§ 52.003(8); or (vii) the rate of interest

 specified in the Judgment (§ 52.003(10).

           44.      The Dellaportas Affidavit does not reference or attach the Judgment.

           45.      The Dellaportas Affidavit does not state that it was based on Mr.

 Dellaportas’s personal knowledge; that the statements therein were made under oath; that

 Mr. Dellaportas was known to the notary who signed the Dellaportas Affidavit to be the

 person whose signature appears on the Dellaportas Affidavit; or that Mr. Dellaportas

 appeared in person before the notary.

 E.        An Abstract of Judgment Cannot Attach to a Valid Homestead.

           46.      Under Texas law, a judgment lien cannot attach to a person’s homestead, and

 the homestead cannot be sold at an execution sale unless and until the homestead status

 ceases.

           47.      The Condo constitutes the Debtor’s homestead, and such homestead status has

 not ceased.

                                                    ***

           48.      An actual and justiciable controversy and dispute exists between the Trustee

 and Defendant concerning Defendant’s purported lien on the Debtor’s Condo Interest.

           49.      The Trustee seeks a declaratory judgment that Defendant failed to establish

 any lien on the Condo Interest prior to the Petition Date, and that no such lien exists or is

 enforceable.



 {Client/086201/1/02430242.DOCX;2 }                    10
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44       Main Document
                                                  Pg 11 of 22



                COUNT TWO – AVOIDANCE OF PREFERENTIAL TRANSFER
                        (Pursuant to 11 U.S.C. § 547(b) and 550(a))

          50.       The Trustee realleges and incorporates each of the above allegations as if fully

 set forth herein.

          51.       In the alternative to Count I, if a valid lien attached to the Debtor’s Condo

 Interest, such lien constituted a preferential transfer of the Debtor’s property for the benefit

 of Defendant that may be recovered under sections 547(b) and 550(a) of the Bankruptcy

 Code.

          52.       Sections 547(b) and 550(a) of the Bankruptcy Code empower a trustee, for the

 benefit of the estate, to avoid and recover a transfer to a creditor of an interest of the debtor

 in property if the requirements set forth therein are met.

          53.       Pursuant to section 547(b) of the Bankruptcy Code, a trustee may avoid any

 transfer of an interest of the debtor in property (a) to or for the benefit of a creditor, (b) for or

 on account of an antecedent debt owed by the debtor before such transfer was made, (c)

 made while the debtor was insolvent, (d) made on or within 90 days before the date of the

 filing of the petition or between ninety days and one year before the date of the filing of the

 petition, if such creditor at the time of such transfer was an insider, and (e) that enables such

 creditor to receive more in satisfaction of its claims than it would receive in a case under

 chapter 7 of the Bankruptcy Code if the transfer had not been made.

          54.       On September 21, 2018, within the one year period prior to the Petition Date,

 Defendant filed the Abstract of Judgment, Judgment, and Dellaportas Affidavit in the real

 property records of the County Clerk of Travis County, Texas, purportedly causing a lien to

 attach to the Condo Interest (the “Lien Transfer”).


 {Client/086201/1/02430242.DOCX;2 }                    11
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44      Main Document
                                                  Pg 12 of 22



          55.       The Lien Transfer was a transfer of an interest of the Debtor in property.

          56.       The Lien Transfer was made for the benefit of Defendant, who was a creditor

 of the Debtor at the time, pursuant to the Judgment.

          57.       The Lien Transfer was made for or on account of an antecedent debt, the

 Judgment, owed by the Debtor before such Lien Transfer was made.

          58.       The Lien Transfer was made at a time when the Debtor was insolvent, owing

 many millions of dollars to creditors other than Defendant.

          59.       The Lien Transfer was made within the one year prior to the Petition Date, to

 the Defendant, the Debtor’s brother, who is an insider of the Debtor, as such term is defined

 under the Bankruptcy Code.

          60.       Unless avoided, the Lien Transfer will enable Defendant to receive more than

 Defendant would have received if (a) the Debtor’s case was a case under Chapter 7 of the

 Bankruptcy Code (as it is), (b) the Lien Transfer had not been made, and (c) Defendant

 received payment of his debt to the extent provided by the Bankruptcy Code.

          61.       By reason of the foregoing, the Lien Transfer constituted an avoidable

 preference, and the Trustee is entitled to an order and judgment avoiding the Lien Transfer

 under sections 547(b) and 550(a)(1) of the Bankruptcy Code.

          COUNT THREE - TO DISALLOW CLAIMS UNDER 11 U.S.C. § 502(d)

          62.       The Trustee realleges and incorporates each of the above allegations as if fully

 set forth herein.

          63.       Defendant filed Proof of Claim (Claim No. 14) (the “Proof of Claim”) in the

 bankruptcy case asserting a claim of $12,917,466, comprised of an (i) alleged secured claim



 {Client/086201/1/02430242.DOCX;2 }                    12
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44     Main Document
                                                  Pg 13 of 22



 in the amount of $3,219,698, and an (ii) alleged unsecured claim in the amount of

 $9,697,768.

          64.       Pursuant to section 502(d) of the Bankruptcy Code, the Court “shall disallow

 any claim of any entity from which property is recoverable under section 542, 543, 550, or

 553 of this title, or that is a transferee of a transfer avoidable under section 522(f), 522(h),

 544, 545, 547, 548, 549, or 724(a) of this title, unless such entity or transferee has paid the

 amount, or turned over any such property, for which such entity or transferee is liable under

 section 522(i), 542, 543, 550, or 553 of this title.”

          65.       The Lien Transfer is a “transfer” as that term is defined under section 101(54)

 of the Bankruptcy Code.

          66.       Based on the foregoing, until such time as the Defendant voluntarily releases

 the Lien Transfer or such Lien Transfer is avoided under section 547 and recovered under

 section 550 of the Bankruptcy Code, the Proof of Claim, and any other claim of Defendant,

 whether now or subsequently amended or asserted, are subject to mandatory disallowance

 pursuant to section 502(d) of the Bankruptcy Code.

                                        RESERVATION OF RIGHTS

          67.       The Trustee files this Complaint as the two year period for assertion of

 Chapter 5 causes of action expires on July 12, 2021. The Trustee expressly reserves the right

 to amend the Complaint to include any additional facts obtained after the filing of this

 Complaint.

          68.       The Trustee is also investigating whether any of the acts of the Defendant

 shortly prior to and after the Petition Date give rise to potential state law claims for, among

 other things, (i) breaches of fiduciary duty, (ii) aiding and abetting breaches of fiduciary

 {Client/086201/1/02430242.DOCX;2 }                    13
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44       Main Document
                                                  Pg 14 of 22



 duty, and (iii) conversion, among other things, the statute of limitations for which has not yet

 expired.

          69.       In addition, as there is no deadline to object to claims, the Trustee reserves the

 right to object to the Defendant’s Proof of Claim on any other basis under section 502 of the

 Bankruptcy Code, and to equitably subordinate the Defendant’s Proof of Claim under section

 510(c) of the Bankruptcy Code.

          70.       Finally, for the avoidance of all doubt, the Trustee expressly reserves all of

 her rights in connection with the allowance or disallowance of the Defendant’s Proof of

 Claim and the assertion of any counterclaims or otherwise.

          WHEREFORE, Plaintiff respectfully requests entry of judgment for the Trustee and

 against the Defendants, as follows:

                    (a)      On Count One, a declaratory judgment finding that Defendant created

 no valid lien on the Condo Interest by filing the Abstract of Judgment, Judgment, and/or

 Dellaportas Affidavit in the real property records of Travis County, Texas, and/or by filing

 any other documents;

                    (b)      On Count Two, alternatively, an order and judgment avoiding the Lien

 Transfer under section 547(b) of the Bankruptcy Code, and recovering the Lien Transfer

 under section 550(a)(1) of the Bankruptcy Code;

                    (c)      On Count Three, an order and judgment disallowing the Defendant’s

 Proof of Claim until such time as Defendant voluntarily releases the Lien Transfer or such

 Lien Transfer is otherwise avoided under section 547(b) of the Bankruptcy Code, and

 recovered under section 550(a)(1) of the Bankruptcy Code;

                    (d)      Awarding attorney’s fees and costs; and

 {Client/086201/1/02430242.DOCX;2 }                    14
19-13895-jlg        Doc 487           Filed 07/11/21 Entered 07/11/21 18:31:44     Main Document
                                                  Pg 15 of 22



                    (e)      For such other and further relief as this Court deems just and

 equitable.

 Dated: New York, New York
        July 11, 2021
                                                            TARTER KRINSKY & DROGIN LLP
                                                            Counsel to the Chapter 7 Trustee

                                                            By: s/ Rocco A. Cavaliere
                                                            Deborah J. Piazza
                                                            Rocco A. Cavaliere
                                                            1350 Broadway, 11th Floor
                                                            New York, New York 10018
                                                            (212) 216-8000
                                                            dpiazza@tarterkrinsky.com
                                                            rcavaliere@tarterkrinsky.com




 {Client/086201/1/02430242.DOCX;2 }                    15
19-13895-jlg   Doc 487   Filed 07/11/21 Entered 07/11/21 18:31:44   Main Document
                                     Pg 16 of 22



                                  EXHIBIT 1
19-13895-jlg Doc 487 Filed 07/11/21
       Case 1:17-cv-08181-KBF        Entered
                               Document  112 07/11/21  18:31:44
                                              Filed 08/17/18     Main
                                                              Page 1 ofDocument
                                                                        2
                                 Pg 17 of 22
19-13895-jlg Doc 487 Filed 07/11/21
       Case 1:17-cv-08181-KBF        Entered
                               Document  112 07/11/21  18:31:44
                                              Filed 08/17/18     Main
                                                              Page 2 ofDocument
                                                                        2
                                 Pg 18 of 22
19-13895-jlg   Doc 487   Filed 07/11/21 Entered 07/11/21 18:31:44   Main Document
                                     Pg 19 of 22



                                  EXHIBIT 2
 19-13895-jlg Doc#32-8
19-10926-tmd  Doc 487 Filed
                       Filed 09/13/19
                             07/11/21 Entered
                                        Entered09/13/19
                                                07/11/2114:59:55
                                                         18:31:44 Exhibit
                                                                    Main HDocument
                                                                           Pg 1 of 3
                                    Pg 20 of 22




                                    Exhibit H
 19-13895-jlg Doc#32-8
19-10926-tmd  Doc 487 Filed
                       Filed 09/13/19
                             07/11/21 Entered
                                        Entered09/13/19
                                                07/11/2114:59:55
                                                         18:31:44 Exhibit
                                                                    Main HDocument
                                                                           Pg 2 of 3
                                    Pg 21 of 22




                                    Exhibit H
 19-13895-jlg Doc#32-8
19-10926-tmd  Doc 487 Filed
                       Filed 09/13/19
                             07/11/21 Entered
                                        Entered09/13/19
                                                07/11/2114:59:55
                                                         18:31:44 Exhibit
                                                                    Main HDocument
                                                                           Pg 3 of 3
                                    Pg 22 of 22




                                    Exhibit H
